                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


 MCARTHUR GRIFFIN                                   CIVIL ACTION NO: 3:20-cv-00092
                                 Plaintiff
                                                    DISTRICT JUDGE:
 VERSUS                                             HON. BRIAN A. JACKSON

 REC MARINE LOGISTICS, LLC, ET                      MAGISTRATE JUDGE:
 AL                                                 HON. ERIN WILDER-DOOMES
                       Defendants



                         REPLY MEMORANDUM IN SUPPORT
                     OF MOTION FOR LEAVE TO AMEND ANSWER

MAY IT PLEASE THE COURT:

       REC Marine Logistics, LLC (“REC Marine”) has filed a Motion for Leave to Amend

Answer (the “Motion”) in order to assert a McCorpen defense to plaintiff’s maintenance and cure

claim. REC Marine wishes to briefly address some of the arguments made by plaintiff, McArthur

Griffin, in his response to this Motion. As set forth in the Motion, the factors to be considered in

determining whether to allow REC Marine to amend its Answer are: (1) the explanation for failure

to timely move for leave to amend; (2) the importance of the amendment; (3) potential prejudice

in allowing the amendment; and (4) the availability of a continuance to cure such prejudice. S&W

Enters., LLC v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).

       Regarding the first factor, plaintiff argues that REC Marine did not seek leave to amend

until 70 days after being “reminded” through his Motion to Compel Discovery that the McCorpen

defense had not been pleaded. It is worth noting that the very Motion to Compel plaintiff is

referring to related to discovery about the McCorpen defense, which belies any attempt by Griffin

to argue he was not fully aware that REC Marine was claiming the McCorpen defense. As
discussed in prior briefing, plaintiff was aware as far back as May 19, 2020, through REC Marine’s

filing of a Status Report with the Court (which plaintiff’s counsel received a copy of), that the

McCorpen defense was being asserted. In the year and three months since REC Marine submitted

its Status Report, plaintiff has issued extensive discovery in various forms directed to the

McCorpen defense, all as detailed in REC Marine’s Motion. Moreover, in the Motion to Compel

referenced above, plaintiff actually asked this Honorable Court to strike REC Marine’s McCorpen

defense. It would appear strange for plaintiff to attempt to strike an affirmative defense if he did

not believe the affirmative defense could reasonably be construed to have been pleaded. In short,

plaintiff is attempting to bar the McCorpen defense because prior counsel for REC Marine (who

has been replaced by undersigned counsel) did not include the McCorpen defense in the original

Answer filed on behalf of REC Marine, despite the fact that only weeks later plaintiff officially

became aware the defense was being claimed and despite the fact that all parties have proceeded

since that time as if the defense was an issue in the case.

       With respect to factors two and three, Griffin presents a novel argument. Plaintiff argues

(incorrectly) that REC Marine did not technically “hire” him, and that the McCorpen defense

therefore does not apply. Because he claims McCorpen does not apply, he asserts that REC

Marine’s proposed amendment is not important and that he would be prejudiced by having to

defend against an inapplicable defense. To fully address plaintiff’s arguments, a brief background

is necessary. In 2012, Griffin was hired by a company named JNB Operating, LLC (“JNB”). JNB

operated and crewed vessels that were chartered to oil and gas companies through a boat brokerage

company named Gulf Offshore Logistics, LLC (who is one of the defendants in this case). In 2016,

there was a corporate merger between REC Marine, JNB, and Gulf Offshore Logistics. A new boat

brokerage company named GOL, LLC (also a defendant in this case) emerged as the successor to



                                                  2
Gulf Offshore Logistics, LLC. The merger also resulted in JNB ceasing operations and REC

Marine becoming the company which operated and crewed all vessels chartered to oil and gas

companies through the newly-formed GOL, LLC. Despite acknowledging he was an employee of

REC Marine at the time of his accident, plaintiff now claims he was not really “hired” by REC

Marine, but that his employment was essentially “transferred” from JNB to REC Marine. As an

initial matter, REC Marine notes that these two terms do not appear to be mutually exclusive. In

other words, the fact that two companies merged and plaintiff “transferred” from being an

employee of JNB to being an employee of REC Marine does not mean REC Marine didn’t “hire”

him. 1 In fact, the opposite would appear to be true. This is evidenced by the fact that Griffin was

required to fill out an employment application for REC Marine. 2 Additionally, if there is any doubt

as to whether plaintiff was “hired” by REC Marine, one need only look to the acknowledgement

of such by plaintiff’s own attorney. At the 30(b)(6) deposition of REC Marine, the following

exchanges took place between plaintiff’s counsel and REC Marine’s corporate representative:

                 Q:     And then when he was hired by REC did he have to pass
                 another physical?

                 A:       No.

                 ********************
                 Q:      Okay. And its something that REC would have been able to
                 look at whenever they were hiring Mr. Griffin?

                 A:       Yes.

                 Q:     Okay. So even though you’re aware that Mr. Griffin was
                 convicted of fighting, REC Marine still hired him, correct?

                 A:       Yes.

1
  The situation here appears to be what happened in the U.S. Fifth Circuit case of Meche v. Doucet, 77 F.3d 237 (5th
Cir. 2015). In Meche, the company which initially employed the plaintiff was purchased by another company.
Plaintiff subsequently began working for the successor company. At times the court refers to plaintiff being “hired”
by the successor company. At other times, it mentions the successor company simply “deciding to retain him.”
2
  See REC Marine employment application, attached hereto as Exhibit A.

                                                         3
                    ********************
                    Q:     Okay. So, when REC made the decision to hire Mr. Griffin
                    on in 2016, right?

                    A:       Yes. 3

As evidenced by the above exchanges, both plaintiff’s counsel and REC Marine’s corporate

representative acknowledged that plaintiff was hired by REC Marine. Griffin’s attempt to now

claim he was “transferred” instead of “hired” for purposes of trying to prevent REC Marine from

asserting a McCorpen defense is without merit.

           In conclusion, the factors to be considered by this Court under the applicable jurisprudence

support allowing REC Marine to amend its Answer. For all of the foregoing reasons, as well as

those set forth in REC Marine’s Motion, REC Marine respectfully requests that it be allowed to

amend its Answer to assert the McCorpen defense.



                                                                Respectfully submitted,

                                                                /s/ Kyle A Khoury
                                                                Salvador J. Pusateri, T.A. (#21036)
                                                                Kyle A. Khoury (#33216)
                                                                PUSATERI, JOHNSTON, GUILLOT
                                                                & GREENBAUM, LLC
                                                                1100 Poydras Street, Suite 2250
                                                                New Orleans, Louisiana 70163
                                                                Telephone: (504) 620-2500
                                                                Facsimile: (504) 620-2510
                                                                Salvador.Pusateri@pjgglaw.com
                                                                Kyle.Khoury@pjgglaw.com
                                                                ATTORNEYS FOR REC MARINE
                                                                LOGISTICS, LLC, GOL, LLC, GULF
                                                                OFFSHORE LOGISTICS, LLC, AND
                                                                OFFSHORE TRANSPORT SERVICES,
                                                                LLC



3
    See 30(b)(6) deposition of REC Marine, attached hereto as Exhibit B, pgs. 34, 41, and 92

                                                           4
